O’Brien, J.
The plaintiff brought this action to recover damages for personal injuries sustained by reason of defendant’s negligence on the 27th day of December, 1887, while being carried over defendant’s road as a passenger.
That the plaintiff sustained some injury for which the defendant is liable to respond in damages to some amount is not denied, but on the contrary was admitted by defendant’s counsel at the trial.
The only question actually litigated was in regard to the character and extent of the injury, and the amount of damages the plaintiff ought to recover.
The jury rendered a verdict for the plaintiff for $10,000. A motion for a new trial was denied at the circuit, and the judgment has been affirmed by the general term in the second department, and the defendant has appealed to this court.
We have looked into the record and find that no exception was taken at the trial. It is certainly clear that no questions for review here are presented. When upon an *532inspection of the record filed in this court it appears that the case does not present any question of law that can be reviewed, the appeal ought to be dismissed.
The appeal in this case should be dismissed, with costs.
All concur.